 
 

SIXTH AMENDMENT TO
WAREHOUSING CREDIT AGREEMENT
This Sixth Amendment to Warehousing Credit Agreement (this "Amendment") is made
and entered into as of September 30, 2003, by and among PLM Equipment Growth
Fund V , a California limited partnership ("EGF V"), PLM Equipment Growth
Fund VI, a California limited partnership ("EGF VI"), PLM Equipment Growth &
Income Fund VII , a California limited partnership ("EGF VII"), Professional
Lease Management Income Fund I, L.L.C., a Delaware limited liability company
("Income Fund I"), and Acquisub, LLC , a Delaware limited liability company
("Acquisub") (EGV V, EGF VI, EGF VII, Income Fund I, and Acquisub each
individually being a "Borrower" and, collectively, the "Borrowers"), and PLM
Financial Services, Inc. , a Delaware corporation and the sole general partner,
in the case of EGF V, EGF VI and EGF VII, and the sole manager, in the case of
Income Fund I and Acquisub ("FSI"), the banks, financial institutions and
institutional lenders from time to time party to the Loan Agreement (defined
below) and defined as Lenders therein ("Lenders"), and Comerica Bank ( "Bank" ),
successor by merger to Imperial Bank not in its individual capacity, but solely
as agent (in such capacity, the "Agent").
Recitals
A.    Borrowers requested and the Lenders agreed to extend and make loans
available to Borrowers upon the terms and conditions contained in that certain
Warehousing Credit Agreement dated as of April 13, 2001, by and among the
Borrowers (other than EGF V), FSI, Agent, and the Lenders, as amended by that
First Amendment to Warehousing Credit Agreement, dated as of December 21, 2001,
by and among the Borrowers (other than EGF V), FSI, Agent and the Lenders, that
Second Amendment to Warehousing Credit Agreement, dated as of April 12, 2002, by
and among the Borrowers, FSI, Agent and the Lenders, that Third Amendment to
Warehousing Credit Agreement, dated as of July 11, 2002, by and among the
Borrowers, FSI, Agent and the Lenders, that Fourth Amendment to Warehouse Credit
Agreement, dated as of March 3, 2003, by and among the Borrowers, FSI, Agent and
the Lenders, and that Fifth Amendment to Warehouse Credit Agreement, dated as of
June 30, 2003, by and among the Borrowers, FSI, Agent and the Lenders ( as the
same may from time to time be further modified, amended, supplemented, restated
or superseded, the "Loan Agreement"). Initially capitalized terms not defined
herein shall have the meanings assigned to such terms in the Loan Agreement.
 1. Borrowers and FSI have requested the Lenders to amend the Loan Agreement to
    extend the Commitment Termination Date, and the Lenders are willing to do so
    on the terms and conditions set forth herein and in reliance on the
    representations and warranties set forth herein.

Agreement
Now, Therefore , in consideration of the foregoing recitals and the mutual
covenants herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, and to induce Agent and the Lenders to enter into this Amendment,
Borrowers, FSI, Lenders and Agent hereby agree as follows:
Section 1.    Amendment to Definitions.
1.1    Amendment to Definition of "Commitment Termination Date." The definition
of "Commitment Termination Date" contained in Section 1.1. of the Loan Agreement
is deleted in its entirety and the following is inserted in lieu thereof:
"Commitment Termination Date" means December 31, 2003.
Section 2.    Conditions Precedent. The legal effectiveness of this Amendment is
subject to the satisfaction of all of the following conditions precedent:
2.1    Executed Amendment. Agent shall have received this Amendment duly
executed and delivered by FSI and each Borrower, and consented to and
acknowledged by the Guarantors, and the same shall have become effective.
2.2    Material Adverse Effect . No event that has resulted or could result in a
Material Adverse Effect shall have occurred since the date of the most recent
financial statements delivered to Agent pursuant to Section 5.1 of the Loan
Agreement, as determined by Agent in its sole discretion; and
2.3    Payment of Fees. Agent shall have received   reimbursement from Borrowers
of its costs and expenses incurred (including, without limitation, its
attorneys’ fees and expenses) in connection with this Amendment and the
transactions contemplated hereby.    
Section 3.    Limited Amendment. Each of the amendments set forth in this
Amendment shall be limited precisely as written and shall not be deemed (a) to
be an amendment of any other term or condition of the Loan Agreement or the
other Loan Documents, to prejudice any right or remedy which Agent or any Lender
may now have or may have in the future under or in connection with the Loan
Agreement or the other Loan Documents or (b) to be a consent to any future
amendment.
Section 4.    Representations And Warranties. Each of Borrower and FSI
represents and warrants that its respective representations and warranties made
in the Loan Documents continue to be true and complete in all material respects
as of the date hereof after giving effect to this Amendment (except to the
extent such specifically relate to another date). Each of Borrower and FSI
further represents and warrants that the execution, delivery and performance of
this Amendment are duly authorized, do not require the consent or approval of
any governmental body or regulatory authority and are not in contravention of or
in conflict with any material law or regulation or any term or provision of any
other material agreement entered into by such Borrower or FSI, as applicable.
Section 5.    Governing Law. Except as otherwise expressly provided in any of
the Loan Documents, in all respects, including all matters of construction,
validity and performance, this Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of California applicable to
contracts made and performed in such state, without regard to the principles
thereof regarding conflict of laws, and any applicable laws of the United States
of America.
Section 6.    Effective Date of Amendment; Full Force And Effect; Entire
Agreement. This Amendment shall be deemed effective as of September 30, 2003.
Except to the extent expressly provided in this Amendment, the terms and
conditions of the Loan Agreement and the other Loan Documents shall remain in
full force and effect. This Amendment and the other Loan Documents constitute
and contain the entire agreement of the parties hereto and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof or the extension of credit by the Lenders to the Borrowers
and/or their affiliates.
Section 7.    Counterparts . This Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

 

 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.
 
Borrowers:                                                     PLM Equipment
Growth Fund V
By PLM Financial Services, Inc.,
Its General Partner
By
Its________________________________________
PLM Equipment Growth Fund VI
By PLM Financial Services, Inc.,
Its General Partner
By
Its________________________________________


PLM Equipment Growth & Income Fund VII
By PLM Financial Services, Inc.,
Its General Partner
By
Its________________________________________
Professional Lease Management Income Fund I, L.L.C.
By PLM Financial Services, Inc.,
Its Manager
By
Its________________________________________
Acquisub, LLC
By PLM Financial Services, Inc.
Its Manager
By
Its________________________________________
FSI:                                                                 PLM
Financial Services, Inc.
By
Its________________________________________
 
 
Lenders:                                                         Comerica Bank,
successor by merger to Imperial Bank


By
Its________________________________________
PFF Bank & Trust
By
Its________________________________________


Agent:                                                             Comerica
Bank,
successor by merger to Imperial Bank


By
Its________________________________________


 
The undersigned Guarantors under the Multiparty Guaranty dated as of April 13,
2001,as amended by Amendment No. 1 to Guaranty dated as of March 3, 2003 (the
"Guaranty") hereby consent to the terms of the foregoing amendment and
acknowledge that the Guaranty remains fully effective in accordance with its
terms with respect to the obligations of the Borrowers under the Loan Agreement,
as amended pursuant to this Amendment.
Executed as of September 30, 2003.
PLM International, Inc.




By:__________________________
Its:__________________________




PLM Financial Services, Inc.




By:_________________________
Its:_________________________




PLM Transportation Equipment Corporation




By:__________________________
Its:__________________________




MILPI Holdings, LLC




By:_________________________
Its:_________________________
 